DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 06/15/21 is acknowledged.  The traversal is on the ground(s) that there is no reasoning for the purported difference in classification explained in the restriction.  This is not found persuasive because the Examiner explicitly laid out the differences between the two methods and these differences cause the different classifications.  As stated in the previous office action Invention I requires contacting a fluid sample containing or suspected of containing the small molecule analyte and the immobilized second component with the third component under specific binding reaction conditions, whereby a labeled immobilized complex is formed between the third component and the immobilized second component by the binding between the detection molecule and the conjugated small molecule analyte, and whereby a labeled non-immobilized complex is formed between the third component and the small molecule analyte of the fluid sample by specific binding between the detection molecule and the small molecule analyte of the fluid sample and Invention II does not require this specific limitation.  Invention I also requires detecting a labeled non-immobilized complex, or both a labeled immobilized complex and the labeled non-immobilized complex and Invention II does not require these limitations.  Invention II specifically requires the detection of 8-HOdG 
The requirement is still deemed proper and is therefore maintained.

Currently, claims 1-14 are pending.  Claims 12-14 are directed to non-elected inventions.  Accordingly, claims 1-11 are pending and under examination.

Specification
The use of the term Tween 20 (e.g. page 27, paragraph 0135, Specification filed 03/10/20), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. (US 9,476,873) in view of Zou et al (Sensors and Actuators B, available online 10 May 2016, pages 1173-1180).
Zielinski et al discloses a method for detecting a hapten such as 25OHD (small molecule analyte) in a sample (e.g. col 1, lines 58 – col 2, lines 22, col 6, lines 17-67).  Zielinski et al discloses that the method comprises providing a 25OHD-BSA (small analyte conjugated to BSA ligand) (second component) conjugate which can be immobilized to a solid phase (e.g. col 6, lines 53-67).  Zielinski et al discloses contacting this immobilized compoennt with a labeled 25OHD antibody (third component) which can be labeled with enzyme and allowing the antibody, sample and immobilized 25OHD antibody to compete (e.g. col 6, lines 53-67).  Zielinski et al discloses washing (separating step) and then measuring the amount of concentration (abstract, e.g. col 1, lines 58-64, col 6, lines 53-67).  Zielinski et al discloses the fluid sample can be serum, plasma, blood, (col 1, lines 10-15, col 2, lines 54-67, col 4, lines 46-53).  Zielinski et al discloses that the measured signal is compared with a standard curve 
           Zielinski et al differs from the instant invention in failing to teach a first component comprising a receptor immobilized to the solid phase.
          Zou et al teaches that it is known and conventional in the art that anti-bsa antibodies (first component comprising receptor for the ligand) can be immobilized to a solid phase wherein the anti-bsa captures and immobilizes a bsa which is conjugated with a small molecule (e.g. Fig. 3 and page 1175).
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate anti-bsa antibodies .

           Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. in view of Zou et al as applied to claims 1, 3-6 and 9-11 above, and further in view of
Leeuwenburgh (US 2003/0044878).
           See above for the teachings of Zielinski et al. in view of Zou et al. 
             Zielinski et al. in view of Zou et al et al differ from the instant invention in failing to teach the analyte is 8-hydroxyguanine and the detection moleclule is capable of specifically binding with the 8-hydroxyguanine.
            Leeuwenburgh teaches that it is known and conventional in the art that 8-hydroxyguanine can be detected in samples and that antibodies specific for the 8-hydroxyguanine can be produced (e.g. page 11, para 0096).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies specific for 8-hydroxyguanine and conjugate 8-hydroxyguanine with BSA into the modified method Zielinski for the detection of 8-hydroxyguanine because Leeuwenburgh teaches that it is known and conventional in the art to utilize antibodies for 8-hydroxyguanine in assays for the detection of 8-hydroxyguanine and one of ordinary skill in the art would use the .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al. in view of Zou et al as applied to claims 1, 3-6 and 9-11 above, and further in view of McCapra (US 5,283,334).
            See above for the teachings of Zielinski et al and Zou et al.
            Zielinski et al and Zou et al differ from the instant invention in failing to explicitly teach the components added concurrently or contacting the fluid sample with the first component prior to contacting the first component with the second component.
           McCapra shows that the order in which assay reagents are added and reacted may vary widely as is known in the art and teaches that it is known and conventional in the art that reagents can be added simultaneously or that reagents can be added prior to that of other reagents (e.g. col 20, line 57 – col 21 line 11) 
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to contact the sample, immobilized reagents and detection reagents simultaneously or to contact the fluid sample with the first component prior to contacting the first component with the second component in the modified method of Zielinski et al because McCapra shows that the order in which assay reagents are added and reacted may vary widely as is known in the art and prima facie obvious (MPEP 2144.04). See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Therefore, absent evidence of criticality it would have been obvious to arrive at the claimed invention by contacting the sample, immobilized reagents and detection reagents simultaneously or to contact the fluid sample with the first component prior to contacting the first component with the second component in the modified method of Zielinski et al because the ordinary artisan would have expected to achieve the same results by selecting any order of adding sample with the recited reagents.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success contacting the sample, immobilized reagents and detection reagents simultaneously or to contact the fluid sample with the first component prior to contacting the first component with the second component in the modified method of Zielinski et al
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641